[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Wilcox, Slip Opinion No. 2014-Ohio-5264.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-5264
                       DISCIPLINARY COUNSEL v. WILCOX.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                  may be cited as Disciplinary Counsel v. Wilcox,
                         Slip Opinion No. 2014-Ohio-5264.]
Attorneys—Misconduct—Prolonged failure to respond to repeated inquiries from
        disciplinary     authority—One-year       suspension     with    conditions    for
        reinstatement.
    (No. 2014-0546—Submitted May 28, 2014—Decided December 4, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2013-046.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Jeffrey Jon Wilcox of Fond du Lac, Wisconsin,
Attorney Registration No. 0056288, was admitted to the practice of law in Ohio in
1991.   In November 2011, we suspended him for failing to register, and in
December 2013, we suspended him for failing to comply with the continuing-
legal-education requirements in Gov.Bar R. X.             In re Attorney Registration
                            SUPREME COURT OF OHIO




Suspension of Wilcox, 130 Ohio St. 3d 1420, 2011-Ohio-5627, 956 N.E.2d 310; In
re Wilcox, 137 Ohio St. 3d 1428, 2013-Ohio-5466, 998 N.E.2d 1182. These
suspensions remain in effect.
       {¶ 2} In August 2013, relator, disciplinary counsel, charged Wilcox with
professional misconduct, mostly for repeatedly failing to respond to grievances
filed against him.   The parties entered into stipulations of fact and of rule
violations, and they jointly recommended that Wilcox serve a one-year
suspension, with conditions for reinstatement, and a one-year period of monitored
probation upon reinstatement. Wilcox did not appear for the three-member panel
hearing of the Board of Commissioners on Grievances and Discipline in January
2014, but he submitted documentation indicating that he had completed several
treatment programs for alcoholism in 2013 and was residing in Wisconsin. The
panel issued a report adopting the stipulated rule violations, except for the charge
under Prof.Cond.R. 8.4(h) (prohibiting a lawyer from engaging in conduct that
adversely reflects on the lawyer’s fitness to practice law), which relator had
dismissed at the hearing. The panel also agreed with the parties’ recommended
sanction but added another condition for reinstatement. The board adopted the
panel’s report in its entirety, and no party has filed objections to the board’s
recommendation.
       {¶ 3} Upon our review of the record, we adopt the board’s findings and
agree that the board’s recommended sanction is appropriate in this case.
                                   Misconduct
       {¶ 4} In 2011 and 2012, relator received grievances against Wilcox
involving three matters.    In the first matter, Wilcox had failed to notify a
domestic-relations court of his attorney-registration suspension. In the second
matter, a former client expressed dissatisfaction with Wilcox’s representation and
stated that Wilcox had failed to return his file, although he refunded the retainer.
In the third matter, Wilcox represented a tenant in a landlord-tenant lawsuit,




                                         2
                                January Term, 2014




agreeing on the day of the scheduled trial to a verbal settlement with the landlord.
Wilcox was supposed to reduce the agreement to writing, but he failed to follow
through and never sent the landlord a copy. Ultimately, the landlord’s case was
dismissed for failure to prosecute, and the landlord could not later locate the
tenant to serve him with a new lawsuit.
       {¶ 5} In January through March 2012, relator sent Wilcox a series of
letters regarding each of these grievances. Relator sent the letters to his office and
home addresses by certified and regular mail. Wilcox signed for many of the
letters, but some of them were returned to relator as “unclaimed.”            Despite
relator’s warnings that failure to timely reply could lead to disciplinary action,
Wilcox did not respond to any of relator’s inquiries.
       {¶ 6} In April 2012, relator subpoenaed Wilcox to appear for a
deposition. At that point, Wilcox contacted relator and stated that he was being
treated at an inpatient facility in Newark, Ohio, and he requested that relator
resend the letters of inquiry to his home address. As instructed, relator resent the
letters to Wilcox’s home address by certified mail. But two letters were returned
as unclaimed, and relator did not receive a signed certified receipt for the third
letter. Still without a response by May 2012, relator sent Wilcox additional letters
to his home address and to the treatment center. The letters addressed to the
treatment center were returned to relator because Wilcox had left the facility.
       {¶ 7} In July 2012, the Lakewood Municipal Court sentenced Wilcox to
180 days in jail for violating conditions of his probation. The probation had been
imposed for convictions of operating a vehicle under the influence, failing to stop
after an accident, and failing to drive in marked lanes. Relator subsequently
hand-delivered a letter of inquiry regarding all three of the grievances to Wilcox
in the Cuyahoga County jail. In response, Wilcox requested an extension of time
to reply until he was released, but by December 2012, relator had not heard from
him. Relator then sent additional letters to the jail and to Wilcox’s home, but the




                                          3
                            SUPREME COURT OF OHIO




letter to the jail was returned because Wilcox had been released. In January 2013,
relator twice hand-delivered letters to Wilcox’s residence, but he did not answer
either letter.
        {¶ 8} Six months later, in July 2013, Wilcox finally responded to
relator’s inquiries. He informed relator that he had been battling alcoholism and
other untreated mental-health conditions for almost two years and at that point, he
was undergoing inpatient treatment at a facility in Wisconsin. In August 2013,
relator filed a formal complaint against Wilcox, who answered and thereafter
participated in the disciplinary process.   Although he did not appear for the
January 2014 panel hearing, he submitted letters from his counselors in Wisconsin
indicating that he had completed a 30-day inpatient treatment program and a 90-
day residential treatment program and that he was living in a “sober living
facility.”
        {¶ 9} Based on this conduct, the parties stipulated and the board found
that Wilcox violated Prof.Cond.R. 8.1(b) (prohibiting a lawyer from knowingly
failing to respond to a demand for information by a disciplinary authority during
an investigation) and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and Gov.Bar R. V(4)(G) (requiring a
lawyer to cooperate with a disciplinary investigation).      We concur in these
findings of misconduct.
                                    Sanction
        {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated and
the sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96
Ohio St. 3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.         However, because each




                                        4
                                 January Term, 2014




disciplinary case is unique, we are not limited to the factors specified in BCGD
Proc.Reg. 10(B) and may take into account all relevant factors in determining
which sanction to impose.
                         Aggravating and mitigating factors
        {¶ 11} The parties stipulated, and the board agreed, that the following
aggravating factors are present: (1) prior discipline, (2) a pattern of misconduct,
and (3) lack of cooperation in the disciplinary process.                 See BCGD
Proc.Reg.10(B)(1)(a), (c), and (e). In mitigation, the parties stipulated and the
board agreed that Wilcox lacked a dishonest or selfish motive, that he had made
an effort at restitution, and that he has been subject to other penalties, namely, the
jail time for his probation violation. See BCGD Proc.Reg. 10(B)(2)(b), (c), and
(f). We concur in these findings, although we give the fact that Wilcox spent time
in jail little mitigating value. His jail sentence was for criminal conduct and
probation violations unrelated to most of the underlying professional misconduct
here, i.e., failure to cooperate in the disciplinary investigation.
                                Applicable precedent
        {¶ 12} As the board notes, while we have often publicly reprimanded
attorneys for failing to cooperate in a disciplinary investigation, we have also held
that in some cases, an attorney’s lack of cooperation, in and of itself, may warrant
an actual suspension. For example, in Disciplinary Counsel v. Hofelich, 115 Ohio
St.3d 14, 2007-Ohio-4269, 873 N.E.2d 821, the attorney failed to respond to
relator’s numerous inquiries regarding a grievance filed against the attorney, and
he failed to appear for a deposition requested by relator. Id. at ¶ 3-9. We found
that the attorney’s “pugnacious refusal” to respond to disciplinary counsel’s
repeated inquiries over a year-long period “led relator’s staff and the panel
members to devote many hours to an investigation that could and should have
been resolved much more quickly and at much less cost.” Id. at ¶ 16. With the
presence of only one mitigating factor—no prior discipline—we determined that




                                           5
                             SUPREME COURT OF OHIO




the attorney’s disregard for the disciplinary process called into question his fitness
to serve clients, and we therefore suspended him for six months. Id.
       {¶ 13} In Cleveland Bar Assn. v. James, 109 Ohio St. 3d 310, 2006-Ohio-
2424, 847 N.E.2d 438, the attorney not only failed to respond to a disciplinary
authority’s repeated inquiries regarding a grievance, but he also did not participate
in the process after relator filed its complaint. We concluded that the attorney’s
“utter lack of cooperation” in the disciplinary process was “disrespectful to the
legal profession and to respondent’s colleagues in his community, and it call[ed]
into doubt respondent’s fitness to serve other clients or potential clients.” Id. at
¶ 9. Based on these factors, and the fact that the attorney was also under an
attorney-registration suspension, we issued a one-year suspension. Id. at ¶ 9-11.
       {¶ 14} Here, Wilcox failed to respond to relator’s inquiries regarding
three separate grievances for approximately 18 months, and he spent portions of
that time period in jail and treatment facilities. As in Hofelich and James, his
conduct calls into question his fitness to serve clients, and an actual suspension is
warranted. Additionally, Wilcox’s misconduct was more extensive than that in
Hofelich, and more aggravating factors exist here than in Hofelich, including prior
discipline.   Therefore, a harsher sanction than in Hofelich is appropriate.
Accordingly, we agree with the sanction recommended by the board. A one-year
suspension with stringent conditions on reinstatement and a one-year period of
monitored probation upon reinstatement should adequately protect the public
from any possible future harm.
                                    Conclusion
       {¶ 15} Having reviewed the record and the aggravating and mitigating
factors and having considered the sanctions imposed for comparable conduct, we
adopt the board’s recommended sanction.            Jeffrey Jon Wilcox is hereby
suspended from the practice of law in Ohio for one year, with reinstatement
contingent on the following conditions: Wilcox must (1) submit proof that he has




                                          6
                                January Term, 2014




established a contract with the Ohio Lawyers Assistance Program (“OLAP”) and
participated in the OLAP program as recommended by his OLAP counselor, (2)
submit proof that he has continued to make regular visits to his treating mental-
health professionals at the frequency recommended by those professionals, (3)
submit an evaluation by an OLAP-designated independent and qualified
healthcare professional regarding his mental health and the propriety of his
reinstatement, (4) submit proof that his treating mental-health professional is of
the opinion that he is fit to practice law, and (5) refrain from further misconduct
during his suspension. Upon reinstatement, Wilcox shall serve a one-year period
of monitored probation. Costs are taxed to Wilcox.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
       O’NEILL, J., dissents and would indefinitely suspend the respondent.
                          _________________________
       Scott J. Drexel, Disciplinary Counsel, and Bruce T. Davis, Assistant
Disciplinary Counsel, for relator.
       Jeffrey Jon Wilcox, pro se.
                          _________________________




                                        7